Citation Nr: 1817577	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  10-43 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD), currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney 


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1965 to December 1968. The Veteran served in active combat in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Notice of Disagreement (NOD) was filed in April 2013.  A Statement of the Case (SOC) was issued in January 2015.  A substantive appeal (VA Form-9) was filed in March 2015. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in June 2011.  The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The issue of entitlement to service connection for vertigo (claimed as dizziness), as secondary to the medications taken for the service-connected acquired psychiatric disorder, to include PTSD and MDD, has been raised by the record in a November 2010 statement, but has not been adjudicated by the AOJ.  Therefore, the matter is referred to the AOJ for appropriate consideration in accordance with the amended regulations governing the filing of claims.  38 C.F.R. §§ 3.150, 3.151, 3.155, 19.9(b) (2017).


FINDING OF FACT

The Veteran's acquired psychiatric disorder, to include PTSD and MDD resulted in occupational and social impairment manifested by, at worst, complaints of depression, irritability, hypervigilance, anxiety, and difficulty sleeping, most nearly approximating the 30 percent disability rating.

CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for an acquired psychiatric disorder, to include PTSD and MDD have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130 Diagnostic Codes (DCs) 9411, 9434 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a January 2007 letter, VA notified the Veteran of the evidence required to substantiate his claim.  The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing.  See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board finds that the VCAA requirements to notify and assist have been satisfied in this appeal.

II. Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Veteran's acquired psychiatric disorders are rated under the General Rating Formula for Mental Disorders (General Formula).  According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2017).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The symptoms listed for DCs 9411 and 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F. 3d 112, 116-17 (Fed. Cir. 2013).  As set forth in the general rating formula for mental disorders, a 50 percent rating is assigned fir occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DCs 9434, 9411.

Factual Background and Analysis

The Veteran contends that he is entitled to an increased rating for his service-connected acquired psychiatric disorder, to include PTSD and MDD, currently rated as 30 percent disabling. 

In an undated private treatment letter summarizing the Veteran's mental health history and treatment, Dr. M. C. indicated that the Veteran has "treatment resistant psychiatric illness under very poor control."  For the mental status examination, the Veteran presented cooperative, with good impulse control, and did not exhibit any evidence of agitation.  The Veteran's affect was flattened and blunted without any significant inflection of emotion.  The Veteran reported intermittent passive suicidal ideation without plan or intent and denied having delusions or other alterations in perception.  The Veteran was cognitively intact and not psychotic.  The Veteran reported severe anxiety and the examiner noted that anger was a significant component of the Veteran's mental illness.  The Veteran reported that he becomes violent, loses control of his capacity to mitigate his anger, and has destroyed property.  The Veteran reported "severe" struggles with marital and paternal relationships. 

Dr. M. C.'s treatment letter indicated that in 2013, the Veteran lost control of his temper and "cussed" at his son "in front of the children."  The Veteran reportedly exhibits significant irritability with his family; resultantly, his familial relationships are severely diminished.  The Veteran isolates due to his fear of uncontrolled anger that he believes will lead to him "hurting another individual."  The Veteran fears that he may kill someone and has thoughts of perpetrating violence on individuals.  According to the Veteran, he is unclear if he could stop himself from killing someone if confronted.  The Veteran reported that he engages in "emotional numbing."  Dr. M. C. opined that the Veteran's symptomatology is progressive which led to the conclusion of the Veteran's pool servicing contactor business in 2009.  Reportedly, the Veteran could no longer meet the responsibilities demanded of him as a pool contractor.  The Board notes that in January 2012, the Veteran received a total disability rating due to individual unemployability (TDIU) based on an unrelated service-connected disability. 

A June 2007 private treatment note indicated that the Veteran was pleasant during the examination.  The Veteran reported that he has increased anxiety and denied suicidal and homicidal ideation.  The Veteran reported that he had marital issues.  A January 2008 private treatment letter indicated that the Veteran was diagnosed with MDD, recurrent, and PTSD.  The Veteran was recently separated from his wife and reported that he was "lonesome."  The Veteran reported that he was "stressed out," and had flashbacks.  The Veteran denied having suicidal/homicidal ideation and audible/visual hallucinations.  The physician noted that the Veteran was working on his "cognitive challenges to distortions."  In March 2008, the Veteran reported increased nightmares and intrusive thoughts.

The Veteran was afforded a VA PTSD examination in April 2008.  The Veteran was diagnosed with MDD, recurrent, in partial remission.  The Veteran presented well-groomed and his speech was spontaneous.  The Veteran's affect was appropriate and his mood was even.  The Veteran was orientated to person, time, and place. His thought process indicated an overabundance of ideas and his thought content was unremarkable.  The Veteran's judgement, insight, and memory were normal.  The examiner described the Veteran's intelligence as above average.  The Veteran's impulse control was good and he denied suicidal/homicidal thoughts, hallucinations/delusions, and panic attacks.  The Veteran reported having mild, daily depressive symptoms for preceding 10-12 years and sleep problems that was alleviated with medication.  The Veteran reported relationship problems with family members; however, he had 4-5 close friendships that he has maintained for 24 years.  The examiner summarized that the prognosis for improvement of the Veteran's psychiatric condition and impairment in functional status was "good."
 
On VA outpatient treatment in April 2008, the Veteran underwent hypnosis to "deal with issue [he] had in Vietnam."  The Veteran reported increased irritability, depression, and a lost sense of wellbeing.  The Veteran reported that his "marriage fell apart after 40 years."  The Veteran was married to same woman twice.  The Veteran has minimal relationships with his older siblings; he is closer to his younger sibling.  The Veteran reported that he isolates and has no interest in social interactions.  The Veteran reported that when he is angry, he gets violent and throws things.  The Veteran reported "thinking about death," "thoughts about his own death," and feeling worthless and useless.  The Veteran has difficultly staying asleep and is tired most days.  The Veteran also admitted a "problem with marijuana."

A July 2008 private treatment note indicated that the Veteran and his wife were no longer separated.  The Veteran continued to deny any suicidal/homicidal ideation.  The Veteran reported increased feelings of depression and being "short and snappy" with customers.  The Veteran worked as a contractor for a pool installation and service company.  In September 2008, the Veteran reported a confrontation with his son regarding the Veteran's stolen money.  According to the Veteran, the incident confirmed his belief that he has been "impotent as a father" and led to self-doubt in all other areas of his life.  The Veteran described his business as stressful in January 2009.  He reported that he was still with his wife and had "good days and bad days." The Veteran reported feelings of depression; however he reportedly slept "like a baby" and had a good appetite.  In May and July 2009, the Veteran reported nightmares that decreased in frequency and that he practiced daily prayer and meditation and felt more "whole."  The Veteran continued to deny suicidal/homicidal ideation.  The Veteran reported depression, sleep problems, and flashbacks.  The Veteran described his wife as supportive. 

A July 2009 Social Security Administration (SSA) Disability Determination notice indicated that the Veteran applied for SSA disability benefits in May 2009 namely for prostate cancer and "emotional problems (PTSD)."  SSA determined that the Veteran's condition was not severe enough to prevent the Veteran from working; medical evidence indicates that the Veteran was able to act in his own interest, remember, and follow instructions.  The Veteran's functional limitations were described as mild restrictions of activities of daily living, difficulties maintaining social functioning, and difficulties maintaining concentration, persistence, or pace.  There was no evidence of episodes of decompensation of extended duration.

On VA outpatient treatment in October 2009, the Veteran was diagnosed with MDD, single episode, severe without psychotic features.  The Veteran's mental state, behavior, and affect were within normal limits.  The Veteran exhibited Axis IV problems with primary support/problems with his social environment. 

In a July 2010 statement, the Veteran reported that he had marital problems, a son in a rehabilitation facility for drug addiction, and a daughter diagnosed with breast cancer.  The Veteran stated that he lived life on the edge "in attempts to find the "adrenalin rush that [his] time in combat had given [him]."  The Veteran complained of severe depression and an emotional breakdown.  The Veteran revealed that he was reclusive from his family and friends.

In August and September 2010 private treatment notes, Dr. V. B., indicated that the Veteran had intrusive memories of the Vietnam War, and an increased sense of depression and anxiety.  The Veteran felt impotent, lost, and had irrational beliefs related to his value and strength.  The Veteran denied suicidal/homicidal ideation and used daily meditation to alleviate his mental illness related symptoms.  In a September 2010 statement, the Veteran claimed that he numbed his entire life due to what he did and saw in combat during the Vietnam War.  In an October 2010 VA Form-9 statement, the Veteran revealed that he contemplated suicide due to his depression.  He also reiterated that he suffered from flashbacks, nightmares, and depression.

An October 2010 VA PTSD examination revealed that the Veteran had an anxiety disorder, not otherwise specified; PTSD was not confirmed.  The Veteran began counseling at VA facilities in 2000 for marital and drug related problems.  The Veteran presented groomed with good hygiene.  His speech was clear and coherent, his affect was normal, he was oriented to person, time, and place and his thought process and content were unremarkable.  The Veteran's judgement and insight also were not impaired.  The Veteran reported suicidal thoughts with some ideation but no intent.  He did not demonstrate obsessive/ritualistic behavior, denied panic attacks, homicidal ideation, and hallucinations.  The Veteran's memory was reportedly normal and in addition to maintaining his personal hygiene, the Veteran was able to maintain activities of daily life.  The Veteran reported that he was irritable and angry with his wife.  The Veteran reported that he separated from his wife in December 2007.  The Veteran's private physician prescribed the Veteran Wellbutrin and Zanax for depression with good effect; the medication improved the Veteran's mood. 

In a November 2010 Statement in Support of Claim, the Veteran reported that Wellbutrin, prescribed for his depression, made him "dizzy."  During a later private treatment session, the Veteran reported that he does not "function" when he wakes up, has "crazy dreams of anger," and remorse regarding his combat duty during the Vietnam War.  The Veteran reported that he has a temper, is moody, angry, and that minor things "set him off."  The Veteran has crying spells, low self-esteem, and low energy.  The Veteran asserted that his business failed due to his service-connected mental health disorder.

During a January 2011 private treatment session, the Veteran reported that he was a "substance abuser."  The Veteran reiterated his reported mental health disorder symptomatology.  Dr. V. B. diagnosed the Veteran with PTSD and an anxiety disorder, NOS, in April 2011.  In the treatment summary, Dr. V. B. explained that the Veteran underwent cognitive behavioral therapy and eye movement desensitization and reprocessing (EMDR) to mitigate the Veteran's symptoms.  Dr. V. B. noted that the Veteran demonstrated significant progress, but his PTSD symptoms were not eradicated.  The Veteran engaged in anger management in relation to his wife and children.  The Veteran reported a good relationship with his granddaughter.  The Veteran had feelings of hopelessness, depression, and anxiety.  The Veteran denied suicidal/homicidal ideation at any point in his life. The Veteran reported that he retired from his employment as a pool installation company.  The Veteran reported that he can keep life simple without "undue stressors."  Dr. V. B. cautioned that there would be some level of symptom relapse if the Veteran was forced to add pressure to his life.

In a May 2012 treatment letter, Dr. R. A. explained that he has treated the Veteran for MDD, recurrent, and PTSD since 2006.  According to Dr. R. A., the Veteran's MDD and PTSD symptoms manifested as recurrent distressing dreams, images, thoughts or perceptions of traumatic in-service events.  The Veteran exhibited avoidance of stimuli associated with the trauma, numbing of general responsiveness associated with the trauma, and detachment or estrangement from others.  The Veteran reported increased arousal, irritability, and outbursts of anger.  The Veteran had difficulty falling or staying asleep and feelings of guilt related to combat in Vietnam.  The Veteran denied homicidal ideation.  The Veteran's affect was appropriate to the content of the conversation. 

A June 2013 VA outpatient psychiatric consultation note indicated that the Veteran presented groomed with good hygiene.  He was alert, oriented to time, place, person and situation and his attention/concentration appeared intact.  The Veteran's thought process was logical and goal oriented and demonstrated good judgement and insight.  The Veteran reported that he was depressed and suicidal due to personal health issues, his daughter's illness, and losing his job.  The Veteran's motivation and sleep were good with occasional nightmares.  The Veteran denied suicidal/homicidal thoughts and had not attempted suicide.  The examiner deemed the Veteran a low risk for suicide.  The Veteran reported hypervigilance, that he is easily startled, and that he avoids public places. The Veteran loses his temper and throws things.  The Veteran reported that his symptoms improved with prescribed Wellbutrin.

On VA outpatient treatment in November 2014, the Veteran reported an incident with son on Thanksgiving Day during which he "cussed [his] son in front of the children."  The Veteran revealed that he was bothered by the incident.  During examination, the Veteran's affect was broad, his thought process was logical and goal directed and his judgement and insight were fair.  During a subsequent November VA treatment session, the Veteran's PTSD diagnosis was confirmed and he was diagnosed with cannabis use disorder.  The Veteran reiterated his MDD and PTSD related symptomatology.  

A January 2015 VA treatment note indicated that the Veteran presented with good hygiene.  The Veteran was cooperative and maintained good eye contact.  The Veteran's speech was at a regular rate, volume, and rhythm.  His affect was broad, and he smiled and laughed easily.  The Veteran's thought process was logical and goal oriented and his thought content was intact.  The Veteran reported that he was "happy" and "out of the woods now."  The Veteran denied nightmares and reported that he averaged 6-8 hours of sleep each night with some interruptions.  The Veteran denied suicidal/homicidal ideation. 

A January 2017 private treatment record indicated that the Veteran presented with anxiety and fear related to suggested cardiac bypass surgery.  The Veteran's affect was congruent.  An April 2017 private treatment note indicated that the Veteran was "full of gratitude for everything in life."  The Veteran and his spouse "made amends" for past neglect and emotional abuse.  The Veteran expressed positive feelings towards his spouse.  The Veteran reported minor memory problems triggered before his cardiac surgery.

In a July 2017 statement, the Veteran contended that his service-connected acquired psychiatric disorder should be rated as 70 percent disabling.  According to the Veteran, his suicidal ideation does not require intent or an active plan.  The Veteran stated that has anger and poor impulse control.  The Veteran claimed that his severe anxiety and depression limits his daily functioning and that he is housebound because he is afraid of "dealing with business because he fears losing control."

After carefully reviewing the evidence of record, the Board finds that the Veteran's acquired psychiatric disorder has not more nearly approximated the criteria for a higher rating of 50 percent under DCs 9411 and 9434.  The record evidence demonstrates that the impairment from the Veteran's acquired psychiatric disorder more nearly approximates occupational and social impairment contemplated by a 30 percent rating, rather than occupational and social impairment due to reduced reliability and productivity manifested as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships required for a 50 percent evaluation.

The clinical evidence consistently indicated that the Veteran's service-connected acquired psychiatric disorder manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran generally functioned satisfactorily with routine behavior, self-care, and normal conversation.  The Veteran's acquired psychiatric disorder manifested, at worst, as depressed mood, anxiety, sleep impairment, angry outbursts, irritability, and difficultly maintaining marital and familial relationships, which are contemplated by a 30 percent evaluation.  

Overwhelmingly, the clinical evidence, including the April 2008 and October 2010 VA PTSD examinations, indicated that the Veteran presented groomed with good hygiene and that he is able to maintain activities of daily life. The Veteran's speech was clear and coherent, his affect was normal and he was oriented to person, time, and place. Conversely, Dr. M. C.'s assessment that the Veteran's affect was flattened and blunted is outweighed by the abundance of clinical evidence at variance with Dr. M. C.'s assessment. The majority of the private and VA physicians have deemed the Veteran's affect normal, broad, and appropriate. Furthermore, the Veteran's thought process and content were deemed unremarkable and his judgement and insight were not impaired. Most critically, the April 2008 VA examiner rendered the clinical assessment that the Veteran's thought process indicated an overabundance of ideas and that his "intelligence was above average." The clinical evidence of record indicates that the Veteran did not demonstrate obsessive/ritualistic behavior and that his memory is normal. The Veteran reported one instance of "minor memory problems"; however, the clinical evidence indicates that the Veteran's memory problem was triggered before the Veteran's impending cardiac bypass surgery and can reasonably be attributed to the Veteran's reported "anxiety and fear" related to the surgical procedure.  Lastly, the Veteran denied having panic attacks, audio/visual hallucinations, and homicidal ideation. 

The Board acknowledges here that, private outpatient psychiatric evaluations indicated that the Veteran complained of suicidal ideation, and although suicidal ideation is one of the factors for a 70 percent rating for an acquired psychiatric disorder under the General Rating Formula, the remainder of the Veteran's psychiatric symptomatology and subsequent evaluations suggests that an increased rating for his service-connected acquired psychiatric disability is not warranted. See 38 C.F.R. § 4.130, DCs 9411, 9434. In other words, the Veteran intermittently reported suicidal thoughts; but denied any intent or plan to commit suicide.  

The remaining record evidence shows that, although the Veteran continues to complain of problems related to his acquired psychiatric disability, including but not limited to, hypervigilance, irritability, and occasional difficulty sleeping, these symptoms are treated adequately by his current medication regimen and do not support the assignment of an increased rating for this disability.  While the Veteran was seen regularly on an outpatient basis by his therapist, the over-whelming majority of the Veteran's acquired psychiatric disorder symptomatology is contemplated by his current 30 percent disability rating.  In this regard, the April 2008 VA examination report indicated that the Veteran's depressed mood and sleep problems were alleviated by medication and the Veteran revealed that he was "happy" and "out of the woods now" during a January 2015 VA outpatient treatment session. 

Although the Veteran's contentions are, but not limited to, that he has depression, anxiety, chronic sleep impairment, low energy, decreased social interactions, avoids crowds, irritability, and hypervigilance, the type, frequency, severity, and duration of his symptoms more nearly approximate that which are contemplated by a 30 percent evaluation.  With regards to the Veteran's assertions, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran is competent to describe current symptoms, such as depression, anxiety, irritability, decreased social interactions, etc.  However, as to the severity of the Veteran's service-connected acquired psychiatric disorder the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the greatest weight is placed on the private and VA examination findings in regard to the type and degree of the Veteran's impairment.

The Board acknowledges the Veteran's contention that he is unable to obtain and follow substantially gainful employment due to his service-connected acquired psychiatric disorder. However, the Veteran was granted a TDIU based on non-related service-connected residuals of prostate cancer. Most critically, the clinical evidence of record does not establish that the Veteran's service-connected acquired psychiatric disorder renders the Veteran unemployable.  In fact, SSA determined that the Veteran's condition was not severe enough to prevent the Veteran from working. In the June 2009 SSA Disability Determination notice, SSA explained that the medical evidence indicates that the Veteran was able to act in his own interest, remember, and follow instructions, the implication being that the Veteran was able to obtain and follow substantially gainful employment.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim. Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



ORDER

Entitlement to an increased rating for an acquired psychiatric disorder, to include PTSD and MDD, currently rated as 30 percent disabling, is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


